 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwestern Bell Telephone CompanyandCommu-nicationsWorkers of America, AFL-CIO,and itsLocal 6504. Case 26-CA-2594October 10, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING, BROWN, AND ZAGORIAOn January 30, 1968, Trial Examiner James T.Barker issued his Decision in the above-entitled case,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer's Decision. Thereafter, the Respon-dent and the Charging Party filed exceptions andsupporting briefs, and the Respondent also filed ananswering brief. IThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the entirerecord in this case, including the Trial Examiner'sDecision, and the exceptions and the briefs, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, only to the extentconsistent herewith.The facts are largely undisputed. As more fully setforth in the Trial Examiner's Decision, the Respond-ent and the Union have maintained a collective-bargaining relationship since 1947.For years, theRespondent has contracted out work from time totime, while the Union has attempted, without success,to obtain a contract provision limiting the Respond-ent's right to do so, and has filed numerous grievancesprotesting the contracting out of unit work.The instant grievances arose as a result of theRespondent's contracting out work on two projectswhich had been completed when the Union learned ofthem. The Union based its grievances on articles I, III,and XIV of the agreement between the parties,2 andasked the Respondent to provide it with certainspecific information concerning the subcontracting.The Respondent met with the Union and furnished allthe information requested by the Union except thatrelating to the cost of the subcontracting to theRespondent, and what such cost would have been hadthe work been performed, instead, by the Respond-ent's own employees. The Respondent maintained,as it did in all the discussions with the Union andthroughout this proceeding, that such informationwas not relevant to the grievances, based as they wereon articlesI, III,and XIV. The Respondent furtheradvised the Union that the subcontracting had beendone because its employees were too busy and couldnot handle the work, and not on the basis of cost, andthe information sought had not been compiled andwas not readily available. The parties processed thegrievances as to both projects through all the steps ofthe contractual grievance procedure, but the Uniondid not take them to arbitration. After the time forseeking arbitration expired under the terms of theagreement between the parties, the Union filed thecharges in the instant case.The Trial Examiner concluded that under the"standard of relevancy" ofAcme,3the requested costinformation pertaining to subcontracting of unit workwas broadly relevant to the Union's representationfunction. Therefore he found that the Respondent,by refusing to furnish the Union with such informa-tion, violated Section 8(a)(5) and (1) of the Act. Wedo not agree.Ithas been long established by court and Boarddecisions that certain information is presumptivelyrelevant because it bears directly on the negotiationor general administration of the collective-bargainingagreement. Other information, not so obviously re-lated to the Union's bargainingor contractadminis-tration or grievance responsibilities, may or may notbe relevant, depending on the circumstances? In ouropinion the relevance of the information requestedhas not been established herein.Thus, the record herein shows, as noted above, thatthe Union requested cost information solely for thepurpose of processing specificgrievances alleging thatthe subcontracting violated certain specified Articlesof the collective-bargaining agreement between theparties. These pertained to recognition of the Unionas bargaining representative of unit employees, wagesto be paid such employees for unit work, and aprohibition against strikes protesting the subcontract-ing of certain kinds of work not involved in theinstant case. At no time during the grievancediscus-sionsdid the Respondent claim that cost was a factor,nor did the Unionexplainhow cost was relevant to itspreparationor presentation of the grievances inquestion. Nor do we see any probability of relevance,IThe Respondent's request for oral argument is hereby denied as, inour opinion, the record,including the exceptions and briefs, adequatelypresents the issues and the positions of the parties.2Article I provides for the Union's recognition by the RespondentArticle III refers to wages which the Respondent must pay its ownemployees,when they are performing unit work.Article XIVcontainsan agreement by the Union not to strike when contracting out certaintypes of work not involved herein.173 NLRB No. 293N.L.R.B. v AcmeIndustrialCo.,385 U.S. 432.4 See,e.g.,Curtiss-Wright AeronauticalCorp.,WrightAeronauticalDivisionv.N.L.R.B.,347 F.2d 61 (C.A. 3), enfg 145NLRB 152,SylvaniaElectric Products, Inc v. N.L.R.B.,358 F.2d 591 (C.A. 1),enfg. 154 NLRB1756, cert.denied 385 U.S.852,Avco ManufacturingCompany,111 NLRB 729. SOUTHWESTERN BELL TELEPHONE CO.173as none of the Articles on which the grievances werebased refer to cost.5 Cost was not asserted as a reasonfor subcontracting, and it would thus appear that thedetailed information requested by the Union wouldnot have made the subcontracting any more or lesspermissible.Under all the foregoing circumstances,6we find that the Respondent's obligation to furnishtheUnion with the cost information requested hasnot been established and, accordingly, we shalldismiss the complaint in its entirety.?ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.5We note that Heiser, the Union's grievance representative, con-tendedduring the course of the grievance discussions that thesubcontractingwas violative of the collective-bargaining agreement,whether nonumt employees performed the work at a greater or lesserwage than that provided for in the collective-bargaining agreement.6 This is not a case where information requested was presumptively,or shown to be, necessary to enable the Union to fulfill its duties ascollective-bargaining representative,to negotiate a new agreement or topolice and administer the existing collective-bargaining agreementFurther the record does not show that the subcontracting resulted inloss of earnings or working time by unit employees7 In view of our finding that the requested cost figures were notshown to be relevant to the purpose claimed by the Union,we deem itunnecessary to decide whether,as contended by the Union,cost was afactor in the decision by the Respondent to contract out the work.Missouricorporation qualified to do business in the State ofArkansas. At all times relevant it has maintained a place ofbusiness at Little Rock, Arkansas, where it is engaged in thebusinessof furnishing telephoneservice asa communicationscommon carrier which operates under the Federal Communica-tions Act throughout the States of Arkansas,Kansas, Missouri,Texas and a portion of Illinois, with interstate communicationsservice by wire and radio.During the 12-month period immediately preceding theissuance of the complaint herein the Respondent, in the courseand conduct of its business operationsasaninterstatecommunications service, received gross revenues in excess of$250,000 in each of the above-named StatesAdditionally,during the 12-month period immediatelypreceding the issuance of the complaint herein, Respondent inthe course and conduct of itsbusinessoperations, purchasedand received at its Arkansas location, supplies and serviceshaving a value in excess of $50,000 directly from pointslocatedin Statesof the United States other than the State ofArkansas.Upon these admitted facts I find that Respondent has beenatalltimesmaterial anemployer engaged in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDCommunications Workers of America, AFL-CIO, and itsLocal 6504, is admitted to be a labor organization within themeaning of Section 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner Upon a charge filed onNovember 4, 1966, by Communications Workers of America,AFL-CIO, and its Local 6504, hereinafter called the Union,the Regional Director of the National Labor Relations BoardforRegion 26, on June 13, 1967, issued a complaint andnotice of hearing alleging violations of Section 8(a)(1) and (5)of the National Labor Relations Act, as amended, hereinaftercalled the Act.Pursuant to notice a hearing was held before me at LittleRock, Arkansas, on September 14 and 15, 1967. All partieswere represented at the hearing, and were afforded fullopportunity to be heard, to introduce relevant evidence, topresent oral argument and to file briefs with me. Briefs werefiled with me on October 31, 1967.Upon the entire record of the case and upon my observationof the witnesses, and after due consideration of the briefs filedwith me, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSouthwestern Bell Telephone Company, hereinafter calledtheRespondent, has been at all times material herein aA. The IssuesThe principal issue in this proceeding is whether certain costinformation sought by the Union from the Respondent wasrelevant and necessary to the processing of two grievances filedby the Union pursuant to grievance procedures established bythe terms of the collective-bargaining agreement between itand the Respondent. Additionally, there exists a thresholdquestion whether the proceedings are barred by the 6-monthlimitationsprovisionof Section 10(b) of the Act and aderivative question of an appropriate remedy should a viola-tion of Section 8(a)(5) and (1) of the Act be found.B. The Alleged Unlawful Conduct1.Background factsa.The work of the plant departmentThe four principal operating departments of the Respondentare the plant, traffic, commercial, and accounting departmentsThe operations of the plant department, the departmentpertinent to this proceeding, encompasses the construction,maintenance and removal of physical facilities, including wireand cable, used by Respondent in providing telephone serviceto the public.The composite testimony of record establishes that tele-phone service is installed by connecting a pair of wires-called"a pair" in telephone parlance-from the instrument on the 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomer's premises through existing cables and open wirefacilities to the Respondent's central office. Further, by meansof switching equipment, the customer's telephone can beinterconnected to all other telephones in the network whenthis interconnection is actuated by the customer dialing histelephone. It is the responsibility of plant department person-nel to maintain detailed records showing where pairs can beconnected at terminals throughout a given community. As aprelude to installing a pair to be used at a terminal locationwhere it is to be connected, the pair is assigned on a serviceorder from records maintained by Respondent's test centerpersonnel.' This service order information is, in turn, used bythe installer as a guide in performing the actual installationwork.bThe contracting outInSeptember 1965 the Respondent contracted with aprivate concern, Frank Horton & Company for the preparationof rural open wire records for use in Respondents Grady andAltheimer, Arkansas exchanges The Horton Company com-pleted its work in connection with this assignment in early1967.During the latter part of 1965, the Respondent contractedwith Fred Luft, d/b/a Luft Construction Co. for the removalof certain open wire facilities along the MacFadden Road inPine Bluff, Arkansas. Involved in this removal were 6,700 feetof distribution wire, approximately 59,000 feet of iron wireand some 30 cross arms which had become obsolete throughsubstitution of buried cable. The work was completed in late1965.The record establishes that with respect to neither theGrady and Altheimer nor the Pine Bluff contracting was theUnion consulted or advised in advance.2c.The collective-bargaining relationshipThe Respondent has recognized the Union as the represen-tative of its employeessince1947, and for 10 years priorthereto recognized the Union's predecessor. The Respondentand Union negotiate separate collective-bargaining agreementsfor each of the four operating departments of the plant. Theemployees in each of the operating departments constitute aseparate collective-bargaining unit covered by these individualagreements. In addition, the parties have a generalagreementcovering subject matter of general application to all of thedepartments.At all times material the Respondent and the Union wereparties to a 1963 plant agreement.3 This agreement madeprovision for a three-step formal grievance procedure andprovision is made for resort to arbitration.Delo Selig, Labor Relations supervisor in Respondent'sgeneralpersonneldepartment, credibly testified that theCompany and the Union over the years have had bargainingtable discussion concerning Union proposals to limit companyfreedom to subcontract. Many contract proposals have beensubmitted by the Union designed to achieve this result buthave been rejected by the Company.Article XIV of the 1963 plant agreement prohibits strikes orlockouts because of the "allocation of work to contractors"-work of a variety not here involved-when said allocationdoes not involve the layoff or part-timing of regular employ-ees.ArticleXIV first became a contractual provision on May17, 1947 and evolved as a strike settlement provision ending along strike. Since 1947 the text of Article XIV has remainedunchanged.Selig's credited testimony, supported by the plant agree-ment, reveals that the plant agreement requires the Respond-ent to furnish certain information to the Union on a varietyof subjects, but does not provide for submission of infor-mation and data concerning subcontracting.The evidence of record establishes that the Union has filedmany grievances with the Respondent involving the issue ofsubcontracting. The parties have been involved in one unfairlabor practice proceeding pertaining to subcontracting.d.The grievance procedureCarl Heiser, president of Local 6504, credibly testified thatatalltimesmaterial itwas his responsibility to initiategrievances filed on behalf of the members of the Local underthe terms of the plant agreement. Arrangements are then madewith the Company for a meeting to discuss the grievance. Theinitialgrievance level in Arkansas is the area level.4 If thegrievance is not resolved at the area level, Heiser decideswhether to proceed to the general level or to dismiss thegrievance. If he decides to proceed to the general level, headvises the International and arranges a grievance meeting withthe Company. If the grievance is not resolved at this stage, adecision is made whether or not to arbitrate the subject matterof the grievance.At this juncture it becomes Heiser's responsibility to make arecommendation to his superior, Floyd Taylor, staff represen-tative of the International. Heiser's recommendation is givenweight by Taylor, but is not conclusive and can be accepted byTaylor after he has made his own evaluation of the merits ofthe grievance and the likelihood of its successful prosecution.The record evidence indicates that, it costs the Union anaverage of $2,000 to carry a grievance to arbitration.2.The grievancesa.The decision to contract outArthurMiller credibly testified that operating demandsrendered essential the preparation and compilation of acompletely new set of open wire records pertaining to theGrady and Altheimerarea.He further credibly testified thatthe preparation of these records is essentially a production lineprocess and that the need forcurrentrecords is continuing andnondeferable. The maintenance of these records, essential tothe proper installation and maintenance of customer telephoneservice, is normally performed by regular test center per-sonnelon overtime, or, in times of stringent demand,ICable records are maintained for urban service and open wirerecords for rural service.2 As the charge herein was served on Respondent on November 4,1966, all conduct prior to May 4, 1966, is considered merely for thepurpose of shedding light on conduct occurring subsequent to May 4,1966, which may warrant a finding of unfair labor practices.3 The 1963plant agreement was supercededby a 3-year plantagreement which becameeffective on February 5, 1967.4 In other operating areas of theCompany, thefirst level would bethe division level and the area level would be the second step in thegrievance procedure. SOUTHWESTERNwith the additional help of station installers.5 At the time thedecisionwasmade to prepare the Grady and Altheimerrecords, the test center personnel were fully occupied in theirnormal work tasks and were working on an order of 10 percentovertime. Because of normal work demands, qualified installa-tion personnel could neither be removed from essential dailyassignments nor borrowed from another exchange.Because of the poor state of the records the productivity ofinstallers had been lagging and disruption and deterioration ofexisting telephone service had resulted However, the demandfor new service had been mounting in the Grady-Altheimerarea and in order to meet this need and because timelycompletion of the work was mandatory, the Company madethe decision to contract the work. According to the furthercredited testimony of Miller, in the attendant circumstances,cost was not a factor in the decision to contract the work. Infurther amplification, Miller testified that qualified personnelwas not available to the Company for use in the project and thatbecause of the repetitive, production line nature of the work,further overtime use of test center personnel would have beenerosive of their efficiency and physical capacity,and thus unwise.ArthurMiller also credibly testified that the Pine Bluffremoval work was contracted out in keeping with an estab-lished practice of contracting this type of work for reasons offorcemanagement. He testified that there were insufficientconstruction employees on the payroll to meet both thedemands for new customer facilities and the performance ofthe removal work involving nonworking plant facilities Millerfurther credibly testified that construction personnel had beenworking overtime to meet the increased demands for newfacilities and thus management was faced with the choice ofdeferring the dismantling work or contracting it out. He furthercredibly testified that demands for wire as a source of rawcopper to be used in the manufacture of new cable, thedangers of theft of the abandoned wire and considerations ofpublic safety dictated the decision to dismantle the unusedfacilities.He credibly testified that cost was not a factor in thedecision to subcontract the work.b.The grievances initiatedDuring January or early February 1966 representatives oftheUnion became aware of the contracting out of workinvolving preparation of records at the Grady and Altheimerexchanges. Pursuant thereto, on February 14, Carl Heiser,president of the Union, sent a letter to Respondent stating thatrepresentativesof the Union had become aware of thecontracting out of work involving the preparation of newrecords of the rural exchange plant facilities in the Grady andAltheimer exchanges. Additionally, the letter contained ninequestions requesting information pertaining to the Grady andAlthermer contracts. Included were the following two ques-tions designated numbers 5 and 6, respectively:What is the cost of the contract to your company?What would have been the cost of the work if it had beenperformed by your own employees?By letter of February 18, Respondent responded to theUnion's communication. The letter contained no statement of5CarlHeiser testified that estimate assigners normally performedthis typeof work.Arthur Miller's testimony is convincingly to thecontrary and I credit Miller.6ArticleIisa recognition clause wherein the Union is accordedrecognitionof bargaining agent for Plant Department employeesBELL TELEPHONE CO175company position but expressed willingness to meet with theUnion on March 11 to discuss the Grady and Althermermatter. Thereafter on February 28, the Union filed a formalgrievanceunder grievance articleXIX of the 1963 plantagreement. In pertinent part the February 28 grievancecommunication read as follows.The preparation and maintenance of records of exchangeplant facilities, the field work necessary to prepare andmaintain these records and the numbering or re-numberingof poles is work normally performed by Southwestern BellTelephone Co. employees in the Plant Unit represented bythe Union. The Union believes that this work should havebeen assigned to these employees.Contracting out work normally performed by employeesin the Plant Union violates the following Articles of the1963 Plant Agreement.1.Article I-Recognition and establishment of The Unit2Article III-Basis of Compensation.3Article XIV-Contract Work.On February 28, Carl Heiser wrote to Respondent informingRespondent of the Union'sawarenessof the contract let byRespondent for the removal of open wire plant in the PineBluff exchange. In this letter, the Union posed thesame ninequestions as were presented in the Union's February 14 letterrelating to the Grady and Altheimer matter.On March 2 the Respondent replied to the Union'sFebruary 28 letter relating to the Pine Bluff contract andagreed to meet with representatives of the Union pertainingthereto on March 16. No explanation of company positionwith respect to the decision contract was set forth.Thereafter, on March 24, the Union filed a formal grievancerelating to the Pine Bluff contract, asserting that the removalof open wire plant was work normally performed by employ-ees in the plant unit and should have been assigned to unitemployeesMoreover, as with the Grady and Altheimergrievance, the Union contended that the contracting out ofwork at the Pine Bluff exchange violated articles I, III, andXIV of the 1963 plant agreement.6cThe GradyAlthermer grievance(1) The March11meetingThe parties met in an initial meeting pertaining to theGrady-Althermer contracting out matter on March 11 TheUnion was represented by Carl Heiser and James Matthews andthe Company was represented by Arthur Miller and W. M.GentryThe business of the meeting was commenced withHeiser inquiring if Miller would answer the nine questions con-tained in Heiser's letter of February 14. Pursuant to Heiser'srequest the nine questions were discussedseriatimand the firstfour questions were answered by Miller to the satisfaction ofHeiser. After an extensive discussion of questions five and six theremaining three questions were discussed and were answeredagain to the satisfaction of the union representatives.During the course of the meeting Heiser stated that hedesired to obtain the information to enable him to process the"having jobtitlesdesignated in Section1of ArticleIII,and assubsequently established under section3(a) or 3(c) of Article X VI.11Article IIIprovides for the classification and grouping of nonsuper-visory unit employeesand comprehensivelydetails the basis of theircompensationand their rates of pay. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievance which he had initiated on February 28. In amplifica-tion he stated that he thought it was very important to him toknow why the Company had contracted out and why theCompany had thought it possibly economical to contract out.Miller declined to answer question five asserting that costinformation was not relevant to the processing of the grievancefiledby the Union and that contract cost information wasconfidential information between the contracting parties andcould not be disclosed to a third party.With respect to the issue of relevancy, Miller asserted thatthe articles I, III, and XIV grieved by the Union contained no"cost" limitation controlling the Company's right to contractoutwork and that as a consequence the contract costinformation could not be relevant to the Union's grievance.Additionally Miller informed Heiser that cost had not been afactor in the Company's decision to contract out work andthat,accordingly, factually the information could not berelevant.8With respect to question six9 Miller informed the Unionthat as cost had not been a factor in the Company's decision tosubcontract, it could not be relevant to the Union's grievance.He further stated that the Company was unable to answer thequestion because it had made no study regarding what the costwould have been had the work been performed by companyemployeesAt approximately this juncture James Matthews askedMiller if the cost to the Company was less by contracting thework than by using unit employees to perform the work onthebasisofpremium or overtime compensation Milleranswered that overtime compensation should be resorted toonlywhen there are no practical alternatives and that theCompany would not work its employees overtime because itwas economically unsound to do so. At this point Heiserreturned to the question whether it would be less costly to theCompany to employ unit employees in the work which wassubcontracted. Miller did not directly answer this inquiry. Atno time during the meeting did Miller state that the Companyhad let the contract for cost reasons.' 0(2) TheMarch 15 meetingThe parties met in an area level formal grievance meeting onMarch 15.11The Union was represented at the meeting by Carl Heiser,James Matthews and Claude Ledford. The Respondent wasrepresented at this meeting by Arthur Miller, W. M Gentry,and Carl Woodyear.At the opening of the meeting Heiser explained the Union'scontention that the Respondent had violated articles I, III, andXIV of the 1963 plant agreement. With respect to article III,the compensation provision, Heiser contended that this articlehad been violated by having nonunit employees perform unitwork for either a greater or a lesser amount than provided forin the contract. Miller denied that the Company had violatedany of the provisions of the 1963 plant agreement and furtherasserted that it was the Company's sole responsibility toprovide and maintain services; and that the Company couldnot be restricted in this right which included the right todecide who would perform the work and how and when itwould be performed.Heiser again requested the cost information contained inquestions five and six and Miller again refused to furnish theinformation. Miller stated that he did not feel that the costfigureswere relevant to the grievance and asserted that theywould be of no value to the Union in processing the grievance.Miller informed Heiser that cost had not been a factor inRespondent's decision to contract and, as a consequence, thequestions pertaining to cost were not relevant.The grievance was not resolved at this meeting and theUnion appealed the grievance to the general level step in thegrievance procedure.i 2(3)Respondent's statement of positionBy letter of March 31, Arthur Miller provided the Unionwith a written statement of the Company's position withrespect to the Grady and Altheimer contracting out dispute. Inpertinent part the letter read as follows:7 Question five posed the question,"What is the cost of the contractto your company9"8 The testimony of Miller and that of Heiser suggest that thediscussion relating to question five was somewhat extensive.Heiserasserted in his testimony that Miller read from a prepared statement, thesubstance of which he could not remember Miller denies having readfrom the prepared statement but his testimony of record pertaining tothe reasons for refusing to answer question five carries some suggestionthat hedid not communicate inhaec verbathe bases for his irrelevancycontention.In light of testimony revealing that there was some in depthdiscussion of questionfive,and in view of other evidence subsequentlydiscussed,revealing that cost considerations became a topic of discus-sion later at the meeting,Ifind that Miller's declination to answerquestion five was not predicated alone on alleged confidentiality asHeiser testified,but upon the issue of relevancy,as Miller testified.9 This question sought to elicit information, "What would have beenthe cost of the work if it had been performed by your own employees9"10 Arthur Miller testified convincingly that he had not stated duringthemeeting that cost had been a factor in letting the contract and Icredit him. But I credit the testimony of Carl Heiser to the effect thatMiller adverted to use of overtime work as being"uneconomical."However, the record as a whole convinces me that this reference had aconnotation broader than that attributed to it by Heiser and theGeneral Counsel,and referred as Miller credibly testified,to complexi-tiesof manning and prudent use of available skills in meeting thetotality of the Company'smanpower needs in the Pine Bluff area-encompassing the Grady-Altheimer exchange-in the light of a scarcityof skilled craftsmen and the consequent likely erosion of overallefficiency through performance by unit employees,on overtime, of therepetitive tasks which made up the Grady-Altheimer open wire recordworkIn this context it is not persuasive,in contradistinction to Miller'stestimony,that in this grievance and in similar grievances,Respondent,in correspondence with the Union invoked the form reply that thecontracting had been done"to effectively carry out the operation of thebusiness ... lorl to effect all possible economies"by keeping overtime"at a minimum."The more definitive verbal explanations detailing thespecific considerations controlling the specific grievance at issue carrymore probative weight in evaluating whether the decision to contractwas cost-based than does the language of an essentially form letterdesigned to articulate in general inclusive terms the Company's view ofits subcontracting prerogatives.11 Arthur Miller credibly testified that because of its size theArkansas area does not include a division level which, under the 1963plant agreement,would otherwise have been the initial grievance level.12 The foregoing is based upon a composite of the creditedtestimonyof ArthurMiller and Carl Heiser.Heiser testified withoutamplification that at the meeting of March I S there occurred"rather alengthy" discussion of cost figures. Miller testified that at the meetingHeiser and Matthews insisted that the contract must have been let forcost reasons and that he answered merely that it had not been.In lightof Miller's testimony and that of Heiser to the effect that Miller waspersistently terse in insisting that cost data was not"valid,"I concludeand find that Miller was not drawn into a discussion or explanation ofcosts and that his account of the discussion of costs as it transpired atthismeeting is accurate.It is credited over the generalization of Heiser. SOUTHWESTERN BELL TELEPHONE CO177Management's decision as given in the meeting [Marc,h11]was that the Company is responsible for the provisionand maintenance of telephone service It has been ourpractice over the years to contract work, in some caseswhen in the judgment of Management it is necessary andappropriate to effectively carry out operations of thebusinessThe contracting of this work was justified in meeting theneeds of the business in light of the practical circumstancesof this case Contracting of work is consistent with goodforcemanagement and is in the direct self interest ofemployees in helping to stabilize and maintain continuity ofemployment It helps to avoid layoffs of extra people whowould otherwise be hired during peak work periods butwould not be needed when workloads returned to normalor droppedFurnishing and maintaining telephone service is the soleresponsibility of the Company, and as we have advised youin the past we cannot agree to restrict the right to determinewho will do work or how or when it will be doneThe Union's request for a copy of the telephone company's contract and the cost figure relative to that contractwith an independent contractor is declinedIn the meeting [of March 11] you requested thatassignment people be assigned to work overtime rather thancontract any of this type of work Management stated thatovertimewillbe authorized when there is no practicalalternativeWork will be so planned that overtime work willbe kept to a minimum so as to effect all possible economyinquired why the Company did not use regular employees onovertime to perform the contracted work Harrington answered that overtime would be worked only if there was nopractical alternative(5) TheRespondent denies grievanceThe Company denied the Union's grievance and agreed toreduce its decision to writingBy letter of June 17, the Company supplied the Union withawritten rejection of the grievanceThe letter read inpertinent part as followsThemeetingwas closed on June 15, and we arefurnishingManagement's decision in writing as requestedAs we advised during the meeting, the performance of thisrecord and pole numbering work by contract was justified inmeeting the needs of the business in light of the particularcircumstances of this case Management must retain its rightto contract work to the extent necessary for the practicaland economical operation of the business The Union sverbal charge of the violation of Articles I, III, and XIV ofthe 1963 Plant Agreement is denied, and there is nothing inthe Plant Agreement which places any limitation on thekind or character of work which may be contracted by theCompany The Union s request for the cost of the contractto the Company and estimated cost of the work had it beenperformed by our own employees is respectfully declinedThe Union did not elect to take the Grady Althemtergrievance to arbitration(4) TheJune 15 meetingThe parties met at the general level of the grievanceprocedure on June 15 The Union was represented by CarlHeiser and the Company by James Harrington and W MGentryAt the commencement of the meeting Heiser informed thecompany representatives that he needed the information thatwas being requested in questions five and six to "be certainwhether the Company was indeed being truthful with [him]that it was more economical to contract out than it was towork people overtime, and whether there was [sic] actuallyany economies in doing the job by contract work, even if thepeople could do it on a regular time basis " Heiser specificallyasked the Company to answer questions five and six andHarrington declined to do so explaining that cost had not beena factor in determining whether to contract the workHarrington further stated that the comparative cost figures sofar as he knew "did not exist "13 During the meeting Heiser13 CarlHeiser testified that Harrington informedhim that the costfigureswere not available to the Union and did not predicate hisdeclination upon the nonexistence of such figures Harrington s testimony wasto the contrary and I credit Harrington in this regard in thelightof histestimonyand other persuasive evidenceof recordindicating that an estimate of the cost of performingthe work by use ofunit employees was not at any time compiled and upon my convictionthereforethat in this circumstance it is entirelylikelythat theCompany spokesmanwouldcandidly say so and would not have beenrecalcitrantby limiting the availability in the manner indicated byHeiser14 The testimony of Heiserand that of Miller indicates that at themeetingMiller advanced no reasons for his refusal to supply thedThe Pine Bluff grievance(1) The workAs found above, the Pine Bluff contract involved the workof removing cross arms and wire pole line located alongMcFadden Road in Pine Bluff This work is normally performed by linemen in the plant unit(2) TheMarch 16 meetingA meeting concerning the Pine Bluff grievance was held onMarch 16 At this meeting Carl Heiser represented the Unionand Arthur Miller and W M Gentry represented the CompanyAs at the March 11 meeting concerning the Grady Althermergrievance, the parties discussed the nine questions presented bythe Union Miller answered seven of the nine questions to thesatisfaction of Heiser, but declined to answer questions fiveand six 14information requested in questions five or six In explanation of hisdeclination Miller testified that the contract had been let for reasons offorcemanagement and cost had not been a factor Miller furthertestifiedthatwith respect to question six he did not have theinformation concerning comparative cost and that such informationwould have been difficult to compile Miller also testified that he didnot supply Heiser with the information requested by question fivebecause the Union had filed a grievance charging violations of articles IIIIand XIV and the Company is not restricted under those articles initsright to contract work as regards costMy analysis of Miller stestimony convince me that while these considerations led to thedecision to decline to answer the question posed the explanations werenot articulated at the meeting 178DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) The April5 meetingRepresentatives of the parties met at the area level of thegrievance procedure on April 5Arthur Miller and W. M.Gentry represented the Company while Carl Heiser andTarpley Wood represented the Union. At the commencementof the meeting Heiser reiterated his contention that theRespondent had violatedarticlesI, III, and XIV by contractingthe Pine Bluff open wire work. Miller, however, disagreed andstated that there had been no violation of any provision of thecontract.Heiser againrequested the cost information con-tained in the Union's questions five and six and Miller refusedto furnish the information stating that it was not good businessethics to discuss agreements between two contracting partieswith a third party. Miller further asserted that cost had notbeen a factor in determining to contract the work and theCompany was not restricted under article I, 111, and XIV of thecontract in its right to contract the work.' S(4) TheJune 15 meetingThe Union's grievance having been left unresolved at theApril 5 meeting was the subject of a general level grievancemeeting on June 15. This meeting was attended by Carl Heiseron behalf of the Union and W M. Gentry and JamesHarrington on behalf of the Company. At this meeting thePine Bluff grievance was the subject of separate discussion aswas the Grady-Althermer grievance and other grievances whichhad been filed by the Union. With respect to the Pine Bluffgrievance Heiser, at this meeting, outlined the Union's positionwith respect to the grievance and explained the Union's reasonfor contending that the collective-bargaining agreement hadbeen violated. He then asked Harrington to furnish the costinformation contained in questions five and six and Harringtondeclined to furnish the information. In so declining Harringtonstated that cost was not a factor in letting the contracts andthat the Company was justified in contracting the work to bedone in order to meet the needs of the Company. Harringtonasserted that the Company's Pine Bluff employees wereurgently needed in other work. Harrington also informedHeiser that the cost figures which the Union sought to obtainunder question six did not exist.The Company denied the Union's grievance' 6By letter of June 16 the Company furnished its position inwriting pertaining to the denial of the grievance as it had at themeeting of June 15 agreed to do. The letter read in pertinentpart as follows-Themeetingwas closed on June 15, and we arefurnishingManagement's decision in writing as requested.As we advised during the meeting, the performance of thisrecord and pole numbering work by contract was justifiedinmeeting the needs of the business in light of theparticular circumstances of this case. Management mustretain its right to contract work to the extent necessary forthe practical and economical operation of the business. The15 The foregoing is predicated upon the testimony of Arthur MillerIdo not accept the testimony of Carl Heiser to the extent that itattributes to Miller a statement that cost figures were not available tothe Union16 Theforegoing is predicated principally upon the credited testi-mony of James Harrington as supported in some aspects by that of CarlHeiser.Ido not credit Heiser's testimony to the extent that he testifiedUnion's charge of violation of article I, article III, andarticleXIV of the 1963 Plant Agreement is denied. There isnothing in the Plant Agreement which makes any limitationon the kind or character of work which may be contractedby the Company.e.The decision not to arbitrateCarlHeiser credibly testified that following the June 15meeting he communicated with his superior, Floyd R. Taylor,and recommended that neither the Grady-Altheimer nor thePine Bluff grievance be taken to arbitration, the next andultimate step in the grievance process. Heiser further testifiedthat the cost information which he had sought to elicit fromthe Company was necessary in enabling the Union to deter-mine if the Respondent was accurate in its stated position thatthework in dispute had been contracted for practical andeconomical reasonsHeiser further testified that the costinformation he sought was not available to the Union throughany other means with any degree of accuracy.Taylor concurred in Heiser's recommendation not toarbitrate the grievances Taylor testified that in order to permitthe Union to arbitrate the question the cost information wouldhave had to have been made available to the Union.Heiserand Taylor testified that although the Unionmaintained its legal position that independent of the costfactor in the subcontracting, articles I, III, and XIV of thecontract had been violated, they could not reasonably expecttheUnion to prevail before an arbitrator if the Respondenthad been able to establish that the work was subcontracted foreconomic reasons. Taylor testified that the cost informationwas a relevant factor for the processing of the grievancesbecause the Respondent took the legal position that thecontracts had been let for economic reasonsCarl Heiser also testified that article III would have beenviolated by compensating the nonunit employees at rateshigher than those provided in collective-bargaining agreementsfor unit employees and that by obtaining answers to questions5 and 6, and by application of the expertise of union personnelconversant with manpower and equipment requirements essen-tial to perform the work contracted, the Union could havereached an informed opinion as to whether the Company wasoperating in an economic manner in contracting the work.Heiser conceded that, as the Union did not know the overheadand profit requirements of the companies to whom thecontracts were let, the opinion reached would have been in thenature of an "educatedguess."Heiser further testified that he considered article I to havebeen possibly violated by the fact of contracting unit work tobe performed by nonunit employees, with a consequenterosion of the bargaining unit, and that although there were nocost implications affecting article I arising from the contractingof unit work, article I must be construed in conjunction witharticle III.thatHarrington informed him costhadbeen a factor in letting thecontract or that Harrington stated in specific time that the contract hadbeen let for the economical operation of the business.Neither do IcreditHeiser's testimony that in declining to furnish the cost infor-mation to the Union Harrington stated that the figures were notavailable to the Union.I SOUTHWESTERN BELL TELEPHONE CO179With respect to article XIV Heiser testified that the Unionbelieved the collective-bargaining agreement to have beenviolated because the work involved in neither the Grady-Altheimer grievance nor the Pine Bluff grievance was of thevariety given sanction under the terms of the article. Hefurther testified that it would be the Union's position thatregardless of cost considerations, article XIV would have been,in these circumstances, violated, but that, irrespective of thisconsideration, because the Company consistently contended inprior, analogous circumstances that contracts had been let foreconomic reasons the cost information would have been ofvalue to him in assessing the Union's tactical approach to thegrievance.In the ultimate, Heiser further testified that regardless ofcost factors he would still have filed the instant grievancesalleging contract violations, but that the cost informationwould have been valuable to him and to his superior, Taylor, indetermining whether to pursue the grievances to arbitration.Further, Heiser credibly testified that over the years, priorto the instant contracting, the Union had challenged othercontracts let by the Company involving unit work; that theCompany "historically has attributed a great portion of theirreason for contracting out to economic reasons," and that,specifically,with respect to contracting out grievances pro-cessed through grievance meetings during the period June 1,1965, to February 14, 1966, the Company generally pleadedas basis for their action the necessity "to perform the work[contracted] economically and practically."Heiser also testified that at no time during the meetingsrelating to the grievances herein did the Respondent's represen-tatives challenge his authority to represent the Union in thegrievance procedure or to process grievances.Conclusions1The statute of limitationsWithoutmerit is the Respondent's contention that thisproceeding is barred by the 6-month limitation proviso ofSection 10(b) of the Act. Respondent views the November 3,1966 charge as being barred by reason of the fact thatRespondent's refusal to furnish the cost data which the Unionrequested for the purpose of processing the grievances hereinoccurred on March 11, 1966, more than 6 months prior to thedate on which the charge herein was filed. The Respondentasserts that at this point of request and refusal the cause ofaction, if any, accrued and the statute of limitation periodcommenced to run. As in contract law, contends Respondent,when the performance of the terms of a contract by one of thecontracting parties is conditioned upon the request of theother, the statute begins to run with the initial request and thelimitation period is not extended, nor a new cause of actioncreated, by subsequent demands.Contrary to Respondent, I find, as did Trial ExaminerCharles Schneider in denying the Respondent's pretrial motionto dismiss, the refusal to furnish relevant cost informationconstitutes a refusal to bargain under the Act, and eachseparate unsuccessful demand for assertedly relevant informa-tion constitutes a new and separate cause of action. TheUnion's initial request sought information to assist it inprocessing the grievance herein. During the grievance meetingsheld pursuant to the grievances filed, the Union requested thecostdata to assist it in processing the grievances, andRespondent on each occasion refused to provide the informa-tionSpecifically, at the June 15 meeting both the Grady-Altheimer grievance and the Pine Bluff grievance wereconsideredOn June 15, at the meeting, the Union renewed itsrequest for the information and Respondent refused thisrequest I find that in light of the June 15 demand and refusalthe charge herein was timely filed."2.The meritsThe General Counsel contends that the Respondent failed tofulfill its collective-bargaining obligation under the Act byrefusing to furnish certain cost information which the Unionhad requested to assist it in processing the grievances it hadfiled relating to contracting out of the work, and assertedly, toassist it in evaluating the arbitral merits of the grievances.Respondent concedes its obligation under the statute tofurnish the Union with information probably or potentiallyrelevant to the grievances filed, and its further obligation, uponproper request of the Union, to furnish information which theUnion might need to enable it to police and intelligentlyadminister the collective-bargaining agreementHowever, Re-spondent denies that it was under any statutory obligation tocomply with the Union's request for cost data relating to thecontracting out of unit work which is here in issue, and furtherasserts that, under the issues framed by the pleadings, only itsobservance or breach of the first of the aforesaid statutoryobligations may be measured.In this latter regard the Respondent avers that under thediscovery-type proceeding outlined in the decision of the U SSupreme Court in theAcmecase' 8 the trier of fact in aproceeding under Section 10(a) of the Act, must evaluate themerits of the grievances to which the requested informationassertedly relates sufficiently to make a threshold determina-tion of potential relevance, and, urges Respondent, analogizingthe role of the Trial Examiner in the instant proceeding to thatof a U.S District Court judge in a pretrial discoveryproceeding under Rule 26(b) and Rule 33 of the Federal Rulesof Civil Procedure, in performing his function the trier of factmust determine relevance solely upon the issues framed by thegrievance. From this premise, the Respondent argues that, asthe grievances herein rely for their gravamen upon threespecificarticlesof the collective-bargaining agreement towhich cost information could not be relevant, and further, as itdid not predicate its decision to contract the work upon costconsiderations, and so informed the Union during all stages ofthe grievance procedure, no statutory foundation exists in thisproceeding before the Board under Section 10(a) of the Actfor requiring Respondent to produce the cost information. Inthis latter regard, Respondent tacitly denies the application of17 SeeWest Penn Power Company,143 NLRB 1316, 1320-21,enforcement denied on othergrounds 337 F 2d 993 (C.A. 3) TheRespondent concedes its statutoryobligationsupon proper request oftheUnionto furnish relevant information to assist the Union inadministering the grievance provisionsof the collective-bargainingagreement.Arbitration is but a continuation of the grievance processand the June 15 requests had as their object the disclosure ofinformation which would permit the Union to determine whether ornot to processthe grievances through arbitration.18N.L R B v. Acme Industrial Company,385 U S 432 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDTruittManufacturing Co.,or of cases rendering wage datapresumptively relevant.' 9Upon factual findings previously made I conclude andfurther find the cost was not a factor in the Company'sdecision to contract the Grady-Althermer or Pine Bluff work,and that cost-so defined-was not advanced in justification ofthe contracts at any time during the ensuing meetings betweenrepresentatives of the Company and the Union. In view thereofthere is no warrant here for an application of theTruittdoctrineHowever, this finding is not determinative of the issuesbefore me for upon careful consideration of the decisions inThe Fafnir Bearing Company,146 NLRB 1582, andAcmewhich I deem to be controlling precedent I am of the opinionthatRespondent too narrowly defines the standard of rele-vancy applicable to this proceeding. Pursuant to its statutoryduty under Section 10(a) of the Act, the Board, consistentwith the National policy favoring arbitration, and in aid of thearbitral process, is empowered without deciding the merits ofthe grievances to make a threshold determination of relevancefor the purpose of sifting from the stream of arbitration thoseunmeritonous claims filed as grievances 20 Through an earlydetermination of the relevancy issue the grieving party isspared the dissipation of resources, and overburdening of thearbitration system is avoided.21To achieve these ends opportunity must be accorded thegrieving party to evaluate as a prelude to arbitration the meritsof the claim.22 It is the relevance of the information requestedand the benefit to the requesting party in furtherance of thispreliminary and purgative purpose which here must beassessed,2 3 and this standard is the one correctly to be appliedeven though the Union's request herein did notin haec verbaspecifically solicit the information for the purpose of assistingit in policing the collective-bargaining agreement.24InFafnir,upon which the General Counsel relies in supportof the complaint, authority to establish standard rates forcertain tasks resided with the employer and machinery forchallenging the employer's determination of rates existedunder a contractual four-step grievance procedure culminatingin arbitration. The Union therein filed four grievances con-testing the standards and upon request of the Union theemployer furnished all time study data extant pertaining to thechallenged standards. At the third grievance level--the lastprior to arbitration-the Union sought permission to make itsown time study to enable it to evaluate the validity of theemployer's determination of rates and to assist it in reaching adecision whether to arbitrate the grievances. The Companydeclined to permit the Union to take the time studies. TheBoard held:It is well settled that Section 8(a)(5) of the Act imposesan obligation upon an employer to furnish upon request allinformation relevant to the bargaining representatives'sintelligentperformance of its function. This obligationextends to information which the Union may require inorder to "police and administer existing agreements." Thetime studies requested by the Union herein were in thenature of requests for such information. It is clear that theinformation requested was both and relevant and necessaryto enable the Union to fulfill its functions as bargainingrepresentative, and that it was within the power of theRespondent to make such information available to the Union.We are of the opinion that compliance with the good-faithbargaining prescribed by the Act required the Respondent tocooperate with the Union by making plant facilities availableto the Union for the conduct by the latter of its own timestudies, unless the Union's request was improper for someother reason or imposed an unreasonable burden on Respond-ent. [Footnote citations deleted.]The Union sought the information for the purpose ofenabling it to decide whether to take the grievance toarbitration in the first place. The benefit to the Union ofmaking its own timestudy, both for that purpose and forthe purpose of preparing its cases for arbitration, should itultimately take that course, is not so tenuous or insubstan-tialas to warrant our declining to support the Union'sstatutory claim to the information sought.In the instant case, the Union interpreted the Respondent'sdecision to contract unit work as potentially erosive of unionstandards and of the integrity of the bargaining unit Probativeof this position, in the Union's view, would be cost infor-mation which would tend to give insight into whether nonunitemployees were being utilized to perform unit work as a meansof avoiding the strictures and application of the contractualwage scale. Past experience arising from closely analogouscontracting disputes to which the Union and the Company hadbeen parties, wherein the Company had pleaded justificationarising from "economic and practical considerations," gave theUnion reasonable basis for believing that cost considerationshad influenced Respondent in its decision to contract the workherein.This conviction was undoubtedly reinforced at theMarch 11 area level Grady-Altheimer grievance meeting bythe oblique response of Respondent to inquiries of the Unionas to cost considerations of overtime work as an alternative tocontracting out. The necessity to effect economies through theavoidance of overtime work was reiterated in the Respondent'sMarch 31 letter. Thus, throughout the Grady-Altheimergrievancemeetings the Union remained unconvinced, despitecompany denials, that cost considerations had entered into thedecision to contract, and the Union sought data by which totestitsbelief,abeliefwhich, by reason of past andcontemporaneous experience had also affixed to the closelyrelated Pine Bluff grievance. Similar toFafnirthe cost datarequested by the Union was in the nature of requests forinformation to assist it in policing and administering theexisting agreement.In the foregoing framework and circumstance I find that thecost data which the Union sought was relevant to the grievance19N.L R B. v. TruittManufacturingCo,351U.S. 149, wherein theU.S SupremeCourton certiorari fromthe U.S Court of Appeals forthe Fourth Circuit reversedthe Circuit Courtand sustained the Board'sorder requiring an employerto furnishthe Union with information tosubstantiate its claimed inability to grant a requested wage increase, seealsoCurtiss-WrightCorporation,WrightAeronauticalDivisionv.N.L,R.B.,347 F.2d 61 (C A 3).20 N.L.R.B. v. Acme Industrial Company, supra.21 N.L.R.B. v. AcmeIndustrialCompany,supra,The FafnirBearingCompany,146 NLRB1582, enfd.362 F 2d 716 (C.A. 2).22N.L.R.B.v. AcmeIndustrialCompany, supra, The Fafnir BearingCompany, supra.23N L.R.B. v. AcmeIndustrialCompany, supra, The Fafnir BearingCompany, supra.24 CfTimken Roller BearingCompany v. N.L.R.B.,325 F.2d 746(C.A. 7). SOUTHWESTERN BELL TELEPHONE CO.181allegation specifying a violation of article III of the collective-bargaining agreement. It is unnecessary here to consider therelationship of cost data to the other articles pleaded in thegrievance. It is enough to find, as I do, that the Union soughtthe cost data as a guidein assistingit to evaluate the arbitralmerits of the grievance it had filed. In this regard, thetestimony of record is convincing that if the information hadbeen furnished the Union would have been decisively influ-enced in its grievance and arbitral course by the costcomparisons revealed thereby.While a gross cost disclosure in answer to question fivewould not have definitively established an evasion or circum-vention of the contractualwage scalescontained in article IIIof the agreement, it would have supplied necessary data toenable the Union by construing the estimate requested underquestion 6 and in the application of experience and expertise,asHeiser and Taylor testified, to make a reasonably astutejudgment. Thus, I find, that the benefit of the cost data to theUnion in deciding whether to pursue the grievance toarbitration was not so tenuous or insubstantial as to requirerejection of the Union's statutory claim to the data .2 5In recognizing the Union's statutory right to obtain closureof the data, I make no determination of the ultimate merits ofthe grievance nor do I undertake a divination of its probativeweight before an arbitrator. Consistent withAcmeIconcludemerely that it is relevant and necessary to assist the Union tocarry out its statutory duty as collective-bargaining agent InAcmethe Supreme Court observedFor when [the Board] ordered the employer to furnish therequested information to the union, the Board was notmaking a binding construction of the labor contract. It wasonly acting upon the probability that the desired informa-tion was relevant, and that it would be of use to the unionin carrying out its statutory duties and responsibilities. Thisdiscovery-type standard decided nothing about the meritsof the union's contractual claims. When the Respondentfurnishes the requested information, it may appear that nosubcontracting or work transfer has occurred, and, accord-ingly, that the grievances filed are without merit. On theother hand, even if it appears that such activities have takenplace, an arbitrator might uphold the respondent's conten-tion that no breach of the agreement occurred because noemployees were laid off or reduced in grade within 5 daysprior to the filing of any grievance. Such conclusions wouldclearly not be precluded by the Board's threshold deter-mination concerning the potential relevance of the re-quested information. Thus, the assertion of jurisdiction bythe Board in this case in no way threatens the power whichthe parties have given the arbitrator to make bindinginterpretations of the labor agreement. [Footnote citationsomitted]A result different from that here reachedis notdictated bythe Board's Decision inAnaconda AmericanBrassCo.,148NLRB 474, orHercules Motor Corporation,136 NLRB 1648,which cases the Respondent cites in support of its thesis.Neither are apposite.InAnacondain dismissing the complaintalleging aviolationof Section 8(a)(5) of the Act arising from the failure of thecompany therein to furnish the union with certain costinformation, the Board held, "Thus, the Union's demands forpoint information herein were not related either to a pendinggrievance or to the general administration of the contract."While, in footnote dictum the Board inAnacondaobserved,"Assuming,arguendo,that point information could be gener-ally relevant to the administration of the agreement, theproblem posed by this case is that the Union itself limited therequest for information to a specific purpose, i.e., theprocessing of Shaw's grievance. At no time did the Unionacknowledge that the point system had any bearing on itsadministrationof the contract, and, indeed rejected theRespondent's efforts to incorporate the point system into thebargaining process .... under these circumstances we do notbelieve that it would be appropriate for us to hold thatRespondent unlawfully refused to bargain in good faith withtheUnion by denying the Union's request for informationwith respect to a grievance which had become defunct morethan6months prior to the Union's demand for theinformation."A careful reading of theAnacondadecision reveals thatthe defunctness of the grievance was a principal factor in thedecision, and thereisno persuasiveindication, either in thelanguage of the decisionor inprecedents cited therein, thathad the grievance been a viableone, as werethe grievanceshere, the decision would have been the same.Similarly, theHerculesdecision is distinquishable because,there, unlike the present case, theissueinvolved a disputeconcerning the interpretation of contractual provisions.Dispositive of the Respondent's contention is the fact thathere the issue is whether the Union was entitled under the Actto information which was relevant and necessary to itsprocessing of grievances respecting contracting out of the unitwork, and there is no warrant in this proceeding to interpretthe agreement for the purpose of determining whether thecontracting out accorded with the terms of the agreement 26In consequence of the foregoing I find that the costinformationwhich the Union requested was relevant andnecessaryin assisting it in its evaluationof whether to carrythe grievances to arbitration and that by refusing to providetheUnion with the information requested the Respondentviolated Section 8(a)(5) and (1) of the Act.The foregoing finding impliesa rejectionof the contention,explicit or inferential, that the Union had waived its right tothe information because this right was not affirmativelymemorialized in the collective-bargaining agreement. How-ever, as the Board observed inFafnir,"merely because theright to such information was not `recognized by the Companyin thebargainingagreement ... does not mean that it does notexistby virtue of statute' "nor is awaiver of a clear andunmistakable characteressentialto acceptance of the Respond-ent's contention, to be inferred from the failure of the partiesat thebargainingtable to agree to the Union's proposals torestrict subcontracting of unit work. SeeN.L.R.B. v. Perkins25The FafnirBearing Company,146 NLRB 1582.While Respond-ent correctly cites the testimony of union representative Heiser to theeffect that he would have filed the instant grievances regardless of whatthe cost figures had revealed, this evidence is not persuasive of theRespondent'scontention because, as the Union properly asserts, adistinctionmust be drawn between"theprincipleof a contractviolation,necessitating the filing of a grievance,and the practical andpragmaticproblem ofprocessing it through the grievance machinery." Itisclear bothfromhis testimony and his recommendations respectingthe processing of the grievances that Heiserknew and understood thatdistinction.26 SeeThe Fafnir Bearing Company,146 NLRB 1582,1585,atfn.6 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachine Company,326 F 2d 488 (C.A.1),Timken RollerBearing Company v. NL.R.B.,325 F 2d 746 (C.A. 7).Neither was the Respondent insulated by reason of confi-dentiality or undue burden from the statutory obligation tomake available to the Union the information which it soughtunder questions 5 and 6. The resolution, unfavorable to theRespondent, on the plea of confidentiality is predicated uponprecedentofwhichCurtiss-WrightCorporation,WrightAeronautical Division vN.L.R.B.,347 F.2d 61 (C.A. 3) isrepresentative.27 Rejection of Respondent's plea of unreason-able burden proceeds from the equitable considerationarisingfrom the evidence establishing that the Union did not possessthe cost data and had no alternative means of acquiring rt;28the record concession that the data necessary to answerquestion 5 was available to Respondents, and the testimony ofMiller and inferences reasonable to be drawn therefrom, thatwithout unreasonable expenditure of manpower and funds theestimate could have been compiled from wage, personnel andproductivity recordsmaintained by the Company in thenormal course of business which were readily available tomanagement.2 9IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEcollective-bargainingagreementno determination of themerits of the instant grievances by an arbitrator is possible andno public or statutory purpose would be served by orderingthe Respondent now to disclose the cost information whichthe Union sought. However, the aforesaid prospective order isdeemed essential for the reason that evidence of record revealsthe recurrence of grievances closely parallel and analogous tothose at issue herein. Contrary to the Respondent's view, theprospective remedy herein is not intended to be in the natureof a declaratory judgment and is not to be construed as aprospective determination ofper serelevance of cost informa-tion to all subsequent contracting out grievances that may arisebetween the parties under the collective bargaining agreement.Rather the remedy here is limited to those subsequent like andrelated circumstances wherein cost information is relevant andnecessary to the Union's administration of the collective-bargaining grievance machinery or wherein it is demonstratedwhat relevant cost information is necessary to assist the Unionin deciding the arbitral merits of the grievance pertaining tocontracting out of unit work.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the followingCONCLUSIONS OF LAWThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes obstructing and burdening commerce and the freeflow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair laborpractices violative of Section 8(a)(5) and(1) of theAct, I shallrecommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent on June 15,1966 refusedtheUnion'srequest for disclosure of cost data which theUnion sought for the purpose of administering the grievancemachinery of the collective-bargaining agreement and for therelated purpose of determining whether to pursue the griev-ances to arbitration,I shall also recommend that in the future,under like or related circumstances,upon request of theUnion, the Respondent furnish the Union with similar costinformation which is relevant and necessary in assisting theUnion to appraise the merits of the grievance and tointelligently assist the Union in assessing the arbitral merits ofthe grievances to which the cost information relates. SeeOtisElevator Company,102 NLRB-770, enfd. in pertinent part208 F.2d 176 (C.A. 2).Because of the failure of the Union to carry the grievancesherein to arbitration within the time specified under the1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Communication Workers of America, AFL-CIO, and itsLocal 6504, is a labor organization within the meaning ofSection 2(5) of the Act.3.All Plant Department employees of Respondent, havingjob titles designated in section 1 of article III of the currentcollective-bargaining agreement between the Union and Re-spondent, and as subsequently established under section 3(a)or 3(c) of article XIV of said collective-bargaining agreement,excluding confidential and professional employees, guards andsupervisors as defined in Section 2(11) of the Act, as amended,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act4.On June 15, 1966, and at all prior and subsequent timesherein material, the Union has been and now is the represen-tative for the purposes of collective bargaining of all employeesin the above-described appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of theAct.5.By failing and refusing on June 15, 1966, to furnish theUnion with cost information for its use in administering thegrievance provisions of the collective-bargaining agreementbetween it and Respondent and for the further related purposeof assisting it in evaluating the arbitral merits of the grievances,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of theAct.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.27 See also theIngallsShipbuildingCorporation,143 NLRB 712,NLRB 1229,N L R B v. J.H. Allison & Company,165 F 2d 766 (C A.717, Boston Herald Traveler Corp,102 NLRB 627, 635.6).28 While supportive of the instant finding, the availability of the29 SeeTaylor, Forge & Pipe Works,113 NLRB 693, enfd 234 F.2dinformation through alternative sources would not necessarily absolve227(C.A 7), cert.denied 352 U.S 942,Western Wirebound Box Co,theRespondent from furnishing it SeeAnderson&Sons,Inc,151145NLRB 1539,seealsoStandardOilof California,WesternOperation, Inc.,166 NLRB No 45, fn. 6. SOUTHWESTERN BELL TELEPHONE CORECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record of the case, Irecommend that Southwestern Bell Telephone Company, itsofficers, agents, successors, and assigns, shall-1.Cease and desist from.(a)Refusing to bargain collectively with CommunicationsWorkers of America, AFL-CIO, and its Local 6504, asexclusivebargaining representative of all employees in anappropriate collective-bargaining unit, by failing and refusingto furnish the Union with cost information which it hasrequested for its use in administering the grievance provisionsof the collective-bargaining agreement between it and Respon-dent or for the further related purpose of assisting the Unionin evaluating the arbitral merits of grievances relating to thecontracting out of unit work.(b) In any like or related manner interfering with theefforts of the Union to bargain collectively with it in behalf ofthe employees in the collective bargaining unit herein foundappropriate.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Upon future request, furnish to the Union, as exclusivecollective-bargaining representative of all employees in thecollective-bargainingunithereinfound appropriate, costinformation relevant and necessary for the Union's use inadministering the grievance provisions of the collective-bargaining agreement or for the related purpose of assisting theUnion in determining the arbitral merits of grievances whenthe cost information is necessary to the Union in theachievement of the aforesaid purposes and when it relates togrievances filed contesting the contracting out of work inviolation of the collective-bargaining agreement.(b) Post at its Little Rock, Arkansas, office and at all otheroffices, plants, installations, and places within the geographicalconfines of the Respondent's Arkansas area where noticespertaining to or affecting Plant Department employees arecustomarily posted, copies of the notice attached hereto andmarked Appendix. Copies of said notice, to be furnished bythe Regional Director for Region 26, shall, after being dulysigned by a representative of Respondent, be posted by theRespondent immediately upon receipt thereof and be main-tained by it for a period of 60 consecutive days thereafter, inconspicuous places, where notices to employees are customarilypostedReasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered byany other material(c)Notify the Regional Director for Region 26, in writing,within 20 days from the date of the receipt of this TrialExaminer's Decision what steps the Respondent has taken tocomply with the foregoing Recommended Order.30APPENDIXNOTICE TO ALL EMPLOYEES183Pursuant to the Recommended Order of a Trial Examiner ofthe National Labor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL upon future request of CommunicationWorkers of America, AFL-CIO, and its Local 6504, furnishthe union, as the exclusive representative of our employeesin the bargaining unit described below, cost information forthe purpose of assisting it in administering the grievancemachinery of the collective-bargaining agreement betweenus and the union or for the related purpose of assisting theunion to determine whether to pursue the grievances toarbitration, when the cost information is necessary to theunion in the achievement of the aforesaid purposes andwhen it relates to grievances filed contesting the contractingout of work in violation of the collective-bargainingagreement between us. The bargaining unit is.All Plant Department Employees having job titles desig-nated in section of article III of the current collectivebargaining agreement between us and the union, andsubsequently established under section 1 Article 111(a)and 111(c) of article XVI of said collective-bargainingagreement, excluding confidential and professional em-ployees, guards and supervisors as defined in section2(11) of the National Labor Relations Act as amendedSOUTHWESTERN BELL TELEPHONECOMPANY(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this Notice orcompliancewith its provisions, theymay communicatedirectlywith the Board's Regional Office, 746 Federal OfficeBuilding, 167 North Main St., Memphis, Tennessee 38103,(Tel. 534-3161).30 if this Recommended Order is adopted by the Board, thisprovision shall be modified to read "Notifythe RegionalDirector forRegion 26,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."